                      IN THE UNITED STATES DISTRICT COURT·
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LEONARD T. WILLIAMSON, SR.,                           )
                                                      )
               Petitioner,                            )      Civil Action No. 17-1204
                                                      )      Magistrate Judge Maureen P. Kelly
                         v.                           )
                                                      )
ORLANDO HARPER, County Prison                         )
Warden, ATTORNEY GENERAL OF THE                       )
COMMONWEALTH OF PENNSYLVANIA,                         )
and DISTRICT ATTORNEY OF                              )
ALLEGHENY COUNTY,                                     )
                                                      )
               Respondents.                           )

                                                 ORDER


        Leonard T. Williamson, Sr. ("Petitioner") filed a Petition for Writ of Habeas Corpus in this

Court (the "Petition"), ECF No. 8, challenging the fact that he is being detainep. in the Allegheny

County Jail ("ACJ'') and asserting that l).e is entitled to be housed in "alternative housing," which

the Court takes to mean a halfway house. Respondents have filed an Answer, denying that

Petitioner is entitled to any relief. ECF No. 20.

        It recently came to the Court's attention that Petitioner was released from ACJ as of

February 2019, when the Court discovered that Petitioner was listed on the VINElink website as

being ,"out of custody" and a call to the ACJ confirmed that Petitioner was released in February,

2019.

        Accordingly, the Court ordered Petitioner to Show Cause why the case was not rendered

moot upon his release.        ECF No. 27. Petitioner was required to file a response to the Order to

Show Cause no later than October 18, 2019. Petitioner was warned that failure to file a response

would result in the dismissal of the Petition as moot or due to Petitioner's failure to prosecute.
The Order to Show Cause was sent to Petitioner's address of record. The Order to Show Cause

was returned to the Court as undeliverable because Petitioner was no longer at the ACJ.

       In light of the foregoing, including Petitioner's release from the ACJ and his failure to

keep the Court informed of his current address, IT IS HEREBY ORDERED that the case is

DISMISSED as moot or for failure to prosecute. DeFoy v. McCullough, 393 F.3d 439 (3d Cir.

2005) (it is a habeas petitioner's burden to demonstrate that his case is not moot once he has been

released from the sentence). The Clerk is to mark the case closed.



DATED: OCTOBER 21, 2019




cc:    All counsel ofrecord via CM-ECF


       LEONARD T. WILLIAMSON, SR.
       13951
       Allegheny County Jail
       950 2nd Ave.
       Pittsburgh, PA 15219




                                                 2
